

116 S1372 IS: PFAS Accountability Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1372IN THE SENATE OF THE UNITED STATESMay 8, 2019Ms. Stabenow (for herself, Mr. Rubio, Mr. Carper, Mr. Tillis, Mrs. Shaheen, Mr. Burr, Mr. Peters, Ms. Hassan, Ms. Baldwin, Ms. Cantwell, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo encourage Federal agencies to expeditiously enter into or amend cooperative agreements with
			 States for removal and remedial actions to address PFAS contamination in
			 drinking, surface, and ground water and land surface and subsurface
			 strata, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Accountability Act of 2019. 2.Cooperative agreements with States for removal and remedial actions to address drinking, surface, and ground water and soil contamination from PFAS (a)DefinitionsIn this section:
				(1)Federal facility
 (A)In generalThe term Federal facility means a facility (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)) that is owned or operated by the Federal Government.
 (B)InclusionThe term Federal facility includes— (i)a facility or site—
 (I)owned by, leased to, or otherwise possessed by the United States; or (II)under the jurisdiction of the Secretary of Defense;
 (ii)a facility or site that, at the time of the actions leading to contamination or suspected contamination of drinking water, surface water, or groundwater or land surface or subsurface strata from a perfluorinated compound, was—
 (I)owned by, leased to, or otherwise possessed by the United States; or (II)under the jurisdiction of the Secretary of Defense; and
 (iii)land owned and operated by a State when the land is used for training the National Guard pursuant to chapter 5 of title 32, United States Code, with funds provided by the Secretary of Defense or the Secretary of a military department, even though that land is not under the jurisdiction of the Secretary of Defense.
 (2)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine. (3)Perfluorinated compoundThe term perfluorinated compound means a perfluoroalkyl substance or a polyfluoroalkyl substance (or PFAS) that is manmade with at least 1 fully fluorinated carbon atom.
 (4)StateThe term State has the meaning given the term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
				(b)Cooperative agreement
 (1)In generalOn request by the Governor or chief executive of a State, a Federal department or agency shall work expeditiously to finalize a cooperative agreement for, or to amend an existing cooperative agreement to address, testing, monitoring, removal, and remedial actions to address contamination or suspected contamination of drinking water, surface water, or groundwater or land surface or subsurface strata from a perfluorinated compound originating from a Federal facility.
 (2)Minimum standardsA cooperative agreement finalized or amended under paragraph (1) shall require the area subject to the cooperative agreement to meet or exceed the most stringent of the following standards for perfluorinated compounds in any environmental media:
 (A)An enforceable State standard, in effect in that State, for drinking water, surface water, or groundwater or land surface or subsurface strata, as required under section 121(d) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)).
 (B)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).
 (C)Any Federal standard, requirement, criterion, or limit, including a standard, requirement, criterion, or limit issued under—
 (i)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.);
 (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (iii)the Clean Air Act (42 U.S.C. 7401 et seq.); (iv)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (v)the Marine Protection, Research, and Sanctuaries Act of 1972 (commonly known as the Ocean Dumping Act) (33 U.S.C. 1401 et seq.); or
 (vi)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (3)Other authorityIn addition to the requirements for a cooperative agreement under paragraph (1), when otherwise authorized to expend funds for the purpose of addressing ground or surface water contaminated by a perfluorinated compound, the head of a Federal department or agency may, to expend those funds, enter into a grant agreement, cooperative agreement, or contract with—
 (A)the local water authority with jurisdiction over the contamination site, including— (i)a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and
 (ii)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); or
 (B)a State, local, or Tribal government. (c)Notification requirement (1)Definition of appropriate congressional committeesIn this subsection, the term appropriate congressional committees means—
 (A)the Committee on Environment and Public Works of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Committee on Energy and Commerce of the House of Representatives; and
 (D)the Committee on Oversight and Reform of the House of Representatives. (2)Report (A)In generalIf a cooperative agreement is not finalized or amended under subsection (b) by the date that is 1 year after the date on which a request by the Governor or chief executive of a State was made, the President shall submit a report described in subparagraph (B) to—
 (i)the appropriate congressional committees;
 (ii)each Senator from the State affected by the perfluorinated compound contamination; and
 (iii)each member of Congress that represents a district affected by the perfluorinated compound contamination.
 (B)Report describedThe report referred to in subparagraph (A) shall include— (i)a detailed explanation of why a cooperative agreement has not been finalized or amended, as applicable; and
 (ii)a projected timeline for finalizing or amending a cooperative agreement, as applicable.